Citation Nr: 0302777	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  98-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than March 19, 1997, 
for the 100 percent evaluation assigned for service connected 
Hodgkin's disease, and for an initial evaluation higher than 
30 percent for the disease from October 8, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to October 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont that established service connection for 
Hodgkin's disease, assigning a 30 percent disability 
evaluation effective October 8, 1996, and a 100 percent 
evaluation from March 19, 1997. 


REMAND

Initially, the Board notes that a review of the claims folder 
reveals that in a July 2002 statement, the veteran expressed 
disagreement with the effective date assigned for the 
establishment of service-connection for thoracic spine 
disability, PTSD, and peripheral neuropathy, which were all 
the subject of a June 2002 decision.  Given that he has filed 
such a notice of disagreement, a statement of the case should 
be issued by the RO regarding these issues.  See 38 C.F.R. 
§ 19.26 (2002); Manlincon v. West, 12 Vet. App 238 (1999) (a 
notice of disagreement initiates review by the Board of the 
RO's denial, thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue).

Turning to the claim currently in appellate status, the Board 
notes that in a statement received at the Board in February 
2002, the veteran requested an video (electronic) hearing 
before a Board member at the RO to address, among other 
things, the issue in appellate status.  As such, this case is 
REMANDED to the RO for the following action:


1.  The RO should issue a statement of 
the case to the veteran and his 
representative with respect to the claims 
of entitlement to earlier effective dates 
for the establishment of service-
connection for a thoracic spine 
disability, PTSD, and peripheral 
neuropathy.  The veteran and his 
representative should be informed of the 
necessity of filing a timely substantive 
appeal if the veteran wishes to place any 
of these issues in appellate status. 
38 C.F.R. § 19.26 (2002).

2.  The veteran should be scheduled for a 
video hearing in accordance with the 
provisions of 38 C.F.R. § 20.700(e) 
(2002).  The claims folder should be made 
available to the representative for 
review prior to the hearing, and then 
returned to the Board following existing 
procedures.  Unless additional evidence 
is submitted, a supplemental statement of 
the case is not required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




